Exhibit 10.9
FIRST AMENDMENT TO THE
FIRST NIAGARA FINANCIAL GROUP
PINNACLE INCENTIVE COMPENSATION PLAN
WHEREAS, First Niagara Financial Group (the “Company”) established the Pinnacle
Incentive Compensation Plan (the “Plan”), effective January 1, 2005, as a
short-term cash incentive compensation plan; and
WHEREAS, under the Plan, if specified performance targets are met, eligible
individuals will receive a cash lump sum payment in February following the close
of the calendar year in which the incentive compensation was earned; and
WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the 2007 final regulations issued thereunder (the “Final
Regulations”), provide that, so long as bonus plans provide for payment by
March 15 of the year after the year in which the amounts are earned, all
payments under such written bonus plans (i) are exempt from 409A under the
“short term deferral rule” and (ii) payments may actually be made, under a rule
of administrative convenience, by December 31 of the year after the year in
which the incentive compensation was earned;
NOW THEREFORE, the Plan is hereby amended as follows:
Page 7 of the Plan is hereby amended to read as follows, effective January 1,
2005:
How and When Awards Are Paid
In general, incentive awards will be paid in a separate check in the
mid-February time period to allow for complete end-of-prior-year performance
results to be finalized. However, in any event, payments shall be made no later
than March 15 of the year after the year in which the incentive awards are
earned, such that the payments will be exempt from Section 409A of the Internal
Revenue Code, as amended, under the “short term deferral rule” set forth in the
2007 Final Treasury Regulations issued under Code Section 409A.
IN WITNESS WHEREOF, this First Amendment has been signed on the date set forth
below.

            FIRST NIAGARA FINANCIAL GROUP, INC.
    December 4, 2008 By:   /s/ John R. Koelmel     Date   Date John R. Koelmel 
      President & CEO   

 

 



--------------------------------------------------------------------------------



 



         

(FIRST NIAGARA LOGO) [c81512c8151201.gif]
“Get Involved” in
Top Performance
Share FNFG’s Success through the Pinnacle Incentive Compensation Plan

 

 



--------------------------------------------------------------------------------



 



“Get Involved,” Get Recognized, Get Rewarded
First Niagara Financial Group is committed to being the best in all we do. To
achieve that goal, FNFG developed the Pinnacle Incentive Compensation Plan to
recognize and reward our collective success and those who make significant
contributions to that success. The Plan takes effect as of January 1, 2005 for
performance during 2005 and subsequent calendar years.
The Pinnacle of our Strategy
The Pinnacle Incentive Plan encourages and rewards your involvement and
contributions directly in line with the goals of our Strategic Blueprint,
driving for top results in the following areas:

  •   improved financial performance     •   holistic financial solutions     •
  improved Human Capital Management     •   simplified business processes, and  
  •   delivery of a unique brand of service.

Your Pinnacle Incentive Plan award will take into account your individual
contributions as well as the contributions of the entire team. Here are the
components of your incentive opportunity:
Pinnacle Incentive Compensation Opportunity Based On...

  •   Individual goals—your performance, beyond daily responsibilities,
supporting the broader goals of your team/business unit and the Company     •  
Team goals—your business unit, department, or function’s performance in
achieving key metrics and performance standards     •   Company goals—FNFG
achieving Earnings Per Share (EPS) and Return on Assets (ROA) goals

Our total compensation philosophy
FNFG is committed to offering compensation and benefits programs that motivate,
recognize, and reward employees for offering products and services that meet all
the financial needs and exceed the expectations of our customers.
Rewards Where You Make a Positive Impact
FNFG expects everyone to work as a team for the Company’s success. That’s why a
portion of everyone’s incentive opportunity is tied to Company performance and
team/Business Unit performance.

 

1



--------------------------------------------------------------------------------



 



How much of your total incentive is tied to Company goals depends on the extent
to which you have direct accountability for First Niagara’s Company Goals. If
your accountability for Company performance is significant, a slightly greater
portion of your incentive will be tied to Company performance than someone in a
job with indirect accountability for Company performance, as shown below.
(FLOW CHART) [c81512c8151202.gif]
Your manager will discuss your specific goals and target incentive opportunity
when you plan for the year.
To sum it up, pinnacle performance—as an individual, a team, and a Company— will
result in top rewards.
Pinnacle Performance: What It Means To You
Who’s Eligible
All non-exempt and exempt non-Officers and Officers of FNFG, employed as of
October 1st of the plan year, who do not earn commission are eligible for the
Pinnacle Incentive Compensation Plan.

 
The following employees are not eligible for the incentive compensation plan:

  •   participants under the Consumer Bank Incentive Compensation Plan     •  
employees who earn commissions     •   participants in another producer or
commissioned sales plan already established by the Company for 2005     •  
temporary employees

 

2



--------------------------------------------------------------------------------



 



At a Glance...How the Plan Works
There are four main phases that lead to an incentive payout for achievement of
performance goals. The main phases span a complete calendar (performance) year,
beginning with goal setting in Quarter 1 and payouts taking place in Quarter 1
of the following calendar year.

  •   Getting Involved

  •   Goal Setting     •   Making Successful Contributions to the Strategic
Blueprint

  •   Incentive Pool Funding     •   Getting Recognized & Rewarded—Determining
and Delivering Individual Incentive Awards

(FLOW CHART) [c81512c8151203.gif]

 

3



--------------------------------------------------------------------------------



 



Determining and Communicating Measures, Goals, Objectives
Company goals, team (Business unit/dept) measures, and individual objectives are
determined at the beginning of the performance year. Each business unit sets up
goals that ultimately link to the Strategic Blueprint. Your manager will meet
with you to share the Company’s and the team’s performance measures and goals as
well as to discuss and define your Individual measures and goals for the year.
Individual performance measures and goals will be tied to the Strategic
Blueprint and will be SMART goals, Specific, Measurable, Action oriented,
Realistic, and Time/budget controlled.
The table below shows how each performance category (its weighting, measures,
and goals) relates to the Company’s job roles to make up a target incentive
opportunity. Important: the Company must achieve threshold Net Income in order
to fund the incentive pool.
Your Incentive Compensation Opportunity
Performance Categories and Performance Measures

                          Performance   Weighting*   Performance     Job Role  
Category   (% of Target)   Measure   Goal
Non-Exempt
Employees
(not covered under the
Consumer Bank
Incentive Plan)
  Company     10%   EPS
ROA   84¢ per share
1.17%
 
                   
 
  Team (Business
Unit/Department)     60% — 90 %   Service standards   Exceed Objective
 
              Key Financial
Measures   For ex., end year at 90% of operating budget
 
              Employee Development   Completing
Individual
Development Plans
 
                   
 
  Individual     0% — 30 %   Contribution to success of Strategic Blueprint
action plans   Achievement of Goal
 
              Sales/Service Goals    
 
                   
Exempt Employees and Individual Contributor Role Officers without Direct Reports
  Company     15%   EPS
ROA   84¢ per share
1.17%
 
  Team (Business
Unit/Department)     45% — 65 %   Service standards   Exceed Objective
 
              Key Financial
Measures   For ex., end year at 90% of operating budget
 
              Retention of Key Talent   Retain 100% of high performing talent
 
                   
 
  Individual     20% — 40 %   Contribution to success of Strategic Blueprint
action plans   Achievement of Goal
 
              Sales/Service Goals    

      *   Weighting is based on how much your role and responsibilities directly
influence the performance category. Weightings add up to 100% of your incentive
opportunity. Actual weightings will be communicated during performance planning.

 

4



--------------------------------------------------------------------------------



 



Performance Categories and Performance Measures
Continued

                      Performance   Weighting*   Performance     Job Role  
Category   (% of Target)   Measure   Goal
Non-commissioned Producers
  Company   10%   EPS   84¢ per share

 
          ROA   1.17%
 
               
 
  Team (Business            
 
  Unit/Department)   30%   Service standards   Exceed Objective
 
               
 
          Key Financial   For ex., end year
 
          Measures   at 90% of operating
 
              budget
 
               
 
          Employee Development   Completing
Individual
 
              Development Plans
 
               
 
  Individual   60%   Contribution to   Achievement of Goal
 
          success of    
 
          Strategic Blueprint    
 
          action plans    
 
               
Officers and Managers with Direct Reports
  Company   20%   EPS
ROA   84¢ per share
1.17%
 
               
 
  Team (Business            
 
  Unit/Department)   65%   Service standards   Exceed Objective
 
               
 
          Key Financial   For ex., end year
 
          Measures   at 90% of operating
 
              budget
 
               
 
          Retention of Key Talent   Retain 100% of high
 
              performing talent  
 
  Individual   15%   Contribution to   Achievement of
 
          success of   Goal
 
          Strategic Blueprint    
 
          action plans    
 
               
Senior Officers (VP/SVP) Reporting Directly to Executive Steering
  Company   30%   EPS
ROA   84¢ per share
1.17%
 
               
 
  Team (Business            
 
  Unit/Department)   50% — 60%   Service standards   Exceed Objective
 
               
 
          Key Financial   For ex., end year
 
          Measures   at 90% of operating
 
              budget
 
               
 
          Retention of Key   Retain 100% of high
 
          Talent   performing talent  
 
  Individual   10% — 20%   Contribution to   Achievement of Goal
 
          success of    
 
          Strategic Blueprint    
 
          action plans    

      *   Weighting is based on how much your role and responsibilities directly
influence the performance category. Weightings add up to 100% of your incentive
opportunity. Actual weightings will be communicated during performance planning.

Funding the Incentive Pool
Funding of the incentive pool is based on FNFG achieving pre-determined Net
Income goals. If threshold, or minimum, Net Income goals are not achieved,
incentive payments are not funded and may not be paid.

 

5



--------------------------------------------------------------------------------



 



Determining and Delivering Your Individual Incentive Compensation Award
Following are a few examples of what a Pinnacle Incentive Compensation award can
look like based on varying levels of Company, team (business unit), and
individual performance.
Branch Managers’ Note: Branch Managers will receive 80% of their incentive from
the Consumer Bank Incentive Plan and 20% from the Pinnacle Plan (assuming that
incentive pools are funded and performance goals are achieved).
At Target Performance
Let’s see how an incentive award is determined for a mid-level supervisor,
assuming the Company, the team (business unit) and the employee meet 100% of
performance goals. This employee’s annual base salary is $40,000, with a target
incentive of 10% of salary. For example purposes, the target incentive
opportunity is $40,000 x 10% = $4,000.

                                              Weighting                        
    Performance   (% of target     Performance             Attainment    
Incentive   Category   award)     Measures     Goal     of Goal     Payout  
Company
    20 %   Earnings per Share   84¢ per share     100 %   $ 400  
Assumes FNFG meets threshold Net Income goal & pool is funded
          Return on Assets     1.17%     100 %   $ 400    
Team
    65 %   Unit/Department   Achievement of goal     100 %   $ 866  
(Business Unit/Department)
          Service Standards                        
 
                                       

          Key Financial   Achievement of goal     100 %   $ 867  
 
          Measures                        
 
                                       
 
          Retention of Key   Retention of top     100 %   $ 867  
 
          Talent   talent                  
Individual
    15 %   Contribute to   Achievement of goal     100 %   $ 300  
 
          Strategic Blueprint                        
 
          actions                        
 
                                       
 
          Sales/Service Goals   Achievement of goal     100 %   $ 300        
Total Incentive Payout: 100% Goal Attainment, 100% of Target   $ 4,000        

Note: For the purpose of this example, the category weight was divided equally
among the number of performance measures in the category. Managers have full
discretion to allocate category weight among performance measures as
appropriate, with the exception of Company goals where the weight must be
divided equally between Growth in EPS and ROA.

 

6



--------------------------------------------------------------------------------



 



Below Target Performance
Let’s see how an incentive award is determined for the same supervisor, assuming
the Company meets goals, but the team (business unit) and the employee do not
meet target performance goals. This employee’s annual base salary is $40,000,
with a target incentive of 10% of salary. For example purposes, the target
incentive opportunity is $40,000 x 10% = $4,000.

                                              Weighting                        
    Performance   (% of target     Performance             Attainment    
Incentive   Category   award)     Measures     Goal     of Goal     Payout  
Company
    20 %   Earnings per Share   84¢ per share     100 %   $ 400  
Assumes FNFG meets threshold Net Income goal & pool is funded
          Return on Assets     1.17%     100 %   $ 400                          
                 
Team
    65 %   Unit/Department   Achievement of goal     95 %   $ 823  
(Business
          Service Standards                        
Unit/Department)
                                       
 
          Key Financial   Achievement of goal     95 %   $ 823  
 
          Measures                                                              
   
 
          Retention of Key   Retention of top     95 %   $ 823  
 
          Talent   talent                                                      
   
Individual
    15 %   Contribute to   Achievement of goal     90 %   $ 270  
 
          Strategic Blueprint                        
 
          actions                                                              
   
 
          Sales/Service Goals   Achievement of goal     90 %   $ 270        
Total Incentive Payout (95% of target)   $ 3,809        

Please note that the projections above are displayed for the sole purpose of
providing you with a better understanding of the incentive compensation plan.
Actual incentive awards are determined by Company, team, and individual
performance goals and results—and are subject to review and approval by the
Executive Officer of your business unit.
How and When Awards Are Paid
In general, incentive awards will be paid in a separate check in the
mid-February time period to allow for complete end-of-prior-year performance
results to be finalized.

 

7



--------------------------------------------------------------------------------



 



What Happens If....
Promotions

  •   If your promotion impacts your target award amount, your manager will
inform you. You will be eligible for a revised target award on a pro-rated
basis, effective from the date of your promotion.

Transfers

  •   If you transfer from a participating business unit to a non-participating
business unit or from a non-participating business unit to a participating
business unit, you may be eligible for a pro-rated incentive award. Any
pro-rated incentive will be based on FNFG achievement of Net Income, EPS and ROA
goals, individual/team accomplishments and the portion of the plan year worked
at the participating business unit.

Demotions

  •   If your demotion impacts your target award amount, your manager will
inform you. You will be eligible for a revised target award on a pro-rated
basis, effective from the date of your demotion.

Leave FNFG

  •   Rehire— Individuals who terminate employment from the Company during the
year and are later rehired will have their incentive eligibility determined as
of the date of their rehire.

  •   Voluntary termination— If you terminate employment voluntarily before the
incentive payout date, you will not be eligible to receive an incentive award.

  •   Involuntary termination— If employment is terminated involuntarily, you
will not be eligible for an incentive award.

 

8



--------------------------------------------------------------------------------



 



Defining Important Terms
Business Unit/Business Unit Pool

  •   FNFG’s business units are Consumer Banking, Commercial Banking, Financial
Services (Wealth and Risk Management) Finance, Technology & Operations, and
Administration.

  •   The Company Pool is allocated to the Business Unit Pool based on eligible
wages and target awards for that team/Business Unit. The CEO may distribute more
or less than the Company-funded percentage to the team/Business Unit, based on
its performance and contribution to the organization’s results.

Earnings Per Share

  •   Earnings, also known as net income or net profit, are the money that is
left over after a Company pays all of its bills. Earnings Per Share is
calculated by dividing the dollar amount of the earnings the Company reports
over the past 12 months by the number of shares it currently has outstanding.

Company Pool

  •   The Company Pool, also known as the Pinnacle Incentive Plan Pool, begins
to be funded when FNFG achieves a threshold percentage of its Net Income goal.
As FNFG improves the percent of Net Income goal achieved, the Company Pool
continues to increase. No incentive payments will be made if FNFG does not
achieve the minimum threshold of its Net Income goal.

Net Income Goal

  •   FNFG’s Net Income is the Bank’s earnings after paying taxes and all other
expenses. FNFG must achieve a minimum threshold Net Income goal in order to fund
incentive payments.

                      Performance Year

  •   The performance year for determining incentive awards is the calendar
year.

Return on Assets

  •   Return on Assets (ROA) tells you “what the Company can do with what it’s
got,” i.e., how many dollars of profits we can achieve for each dollar of assets
we control. Return on Assets is determined by dividing net earnings by total
assets.

Strategic Blueprint

  •   Our Strategic Blueprint is the plan that will guide FNFG to the next
performance level by placing customers at the center of what we do. The
Strategic Blueprint clearly defines FNFG’s Vision, Values, and strategic
business drivers, and articulates “what,” “how,” and “when” FNFG will execute on
each driver to achieve our stretch performance goals.

Target Award

  •   Your target award is a percentage of your wages. Your target percentage is
based on your job position and ability to influence Company performance results.
Your manager will communicate your target award during performance planning for
the year, or, if you are newly hired, your target award will be stated in your
employment offer letter.

 

9



--------------------------------------------------------------------------------



 



Defining Important Terms (continued)
Threshold

  •   Threshold means the minimum level of goal attainment.

Wages

  •   Wages include base salary, special situations pay, and your contributions
to 401(k) and Flex 125 deferrals during the calendar year. Wages do not include
other benefit pay, incentive pay under this Pinnacle Plan, The Consumer Bank
Incentive Plan, EIP/MIP or predecessors, other special incentive pay, and
non-cash, or stock, compensation paid in the calendar year.

Weighting

  •   Weighting-or how much of your total incentive is tied to a performance
category- depends on the extent to which you have direct accountability for
First Niagara’s Company Goals. If your accountability for Company performance is
significant, a slightly greater portion of your incentive will be tied to
Company performance than someone in a job with indirect accountability for
Company performance. Total weightings in all performance categories add up to
100% of your incentive opportunity.

 

10



--------------------------------------------------------------------------------



 



An Overview of Our Pay & Performance System
Before your manager sits down with you to develop a performance plan or
communicate pay or incentives, FNFG has done a substantial amount of industry
research and job analysis. It’s a key part of our Strategic Blueprint: to offer
a competitive pay program and effective performance development process. Here’s
an overview of how we constructed our pay and performance management system to
do just that.
(FLOW CHART) [c81512c8151204.gif]

 

11



--------------------------------------------------------------------------------



 



About This Summary
This is a brief summary of the Pinnacle Incentive Compensation Plan effective
January 1, 2005 for the 2005 calendar year. It is not a guarantee of eligibility
for incentive compensation or the receipt of an incentive compensation award.
Nothing in this brochure or the plan document gives FNFG the right to require an
employee to remain employed, to interfere with an employee’s right to terminate
employment, or gives an employee the right to be employed or remain employed by
FNFG.
FNFG can modify, suspend, reinstate, or terminate the incentive compensation
plan at any time with or without notice to employees. The actual terms and
conditions of FNFG’s incentive compensation program are contained in the
administrative documents, which will govern in case of any questions about
eligibility, opportunities, and rewards.

 

12